
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.7



STEWART & STEVENSON SERVICES, INC
AMENDED AND RESTATED 1993 NONOFFICER EMPLOYEE STOCK OPTION PLAN


        WHEREAS, Stewart & Stevenson Services, Inc., a Texas corporation (the
"Company"), previously established the incentive compensation plan known as the
"Stewart & Stevenson Services, Inc. 1993 Nonofficer Employee Stock Option Plan"
(the "Plan");

        WHEREAS, the Plan originally authorized the issuance of Options
(hereinafter defined) to purchase up to 300,000 shares of Stock (hereinafter
defined);

        WHEREAS, the Plan contained a formula whereby the number of shares
authorized for issuance under the Plan was automatically increased on
February 1st of each fiscal year by the number of shares awarded under Options
granted under the Plan during the prior year;

        WHEREAS, as of the effective date of this amendment and restatement of
the Plan, the Plan provides that the total number of shares of Stock that have
been authorized for issuance pursuant to Options under the Plan is 2,227,600,
which consists of 300,000 shares of Stock dedicated on the original effective
date of the Plan and 1,927,600 shares added to the Plan pursuant to formula
during each fiscal year prior to January 31, 2004;

        WHEREAS, as of the effective date of this amendment and restatement of
the Plan, there are 870,750 Options to purchase shares of Stock outstanding and
1,034,650 Options available for future grant;

        WHEREAS, the Company has determined that no additional Options to
purchase shares of Stock should be authorized by formula or otherwise under the
Plan;

        WHEREAS, the Company has determined that the Plan should be amended and
restated effective January 31, 2004, to (i) eliminate the formula which provides
for the annual increase of the number of Options (hereinafter defined) available
for grant under the Plan, (ii) provide that no Option should be repriced,
replaced or regranted through cancellation or by lowering the option price of a
previously granted Option, unless such repricing, replacement or regrant is
approved by the shareholders of the Company, and (iii) clarify the definition of
the price at which an option can be granted under the Plan;

        WHEREAS, the Company has determined that the maximum aggregate number of
shares of Stock dedicated for issuance under the Plan should be limited to
2,227,600 shares of Stock, which equals the number of shares of Stock available
for issuance under the terms of the Plan immediately prior to this amendment and
restatement;

        NOW, THEREFORE, the Plan is hereby amended and restated in its entirety
to provide as follows:

        1.     Purpose of the Plan.    The purpose of this Plan is to provide a
means for the Company to attract and retain employees and motivate such
employees to exert their best efforts on behalf of the Company. The term
"Employees" means those employees of the Company and its subsidiaries who are
not, on the date that an Option under the Plan is granted to them, a director or
an officer of the Company (as such term is defined in Rule 16a-1(f) promulgated
pursuant to the Securities Exchange Act of 1934). The term "Option" as used
herein means the right to purchase one (1) share of Stock under this Plan.

        2.     Number of shares available to the Plan.    Options may be granted
by the Company from time to time to Employees to purchase an aggregate of up to
2,227,600 shares of Stock, and such number of shares shall be reserved for
Options granted under the Plan, subject to adjustment as provided in Section 10.
The shares issued upon exercise of Options granted under the Plan may be
authorized and unissued shares or shares held by the Company in its treasury. In
the event that any outstanding Option shall expire or terminate for any reason
or any Option is surrendered, the shares of Stock allocable to the unexercised
portion of that Option may again be subject to an Option under the Plan. If
Stock is used by the Employee pursuant to Section 5.e. of this Plan to pay the
exercise price of an Option, only the net number of shares of Stock issued by
the Company shall be considered utilized

--------------------------------------------------------------------------------




under this Plan. If shares of Stock are withheld by the Company to pay tax
withholding due from the Employee, the number of such shares withheld shall not
be considered utilized under this Plan.

        3.     Administration of the Plan.    The Plan shall be administered by
the Compensation and Management Development Committee (the "Committee") of the
Board of Directors of the Company (the "Board"). The Committee may interpret the
Plan; prescribe, amend and rescind any rules and regulations necessary or
appropriate for the administration of the Plan or Options granted pursuant to
the Plan; determine which Employees, if any, will be granted Options pursuant to
the Plan and the terms of option agreements relating thereto; and take such
other action as it deems necessary or advisable, except as otherwise expressly
reserved to the Board in the Plan. All decisions and selections made by the
Committee pursuant to the provisions of the Plan shall be made by a majority of
its members. Any decision reduced to writing and signed by a majority of the
members of the Committee shall be fully effective as if it had been made by a
majority at a meeting duly held. Any interpretation, determination or other
action made or taken by the Committee shall be final, binding and conclusive.
The Committee may designate the Secretary of the Company or other employees of
the Company to perform ministerial functions under the Plan and may delegate
authority to execute documents on behalf of the Committee to any officer of the
Company.

        4.     Grant of Options.    Subject to the provisions of the Plan, the
Committee shall determine and designate from time to time those Employees to
whom Options are granted and the number of Options granted to each such
Employee. Such grants shall be set forth in the minutes of the Committee.

        5.     Terms and Conditions.    Each Option granted under the Plan shall
be evidenced by an Option agreement, in a form approved by the Committee, which
shall be subject to the following express terms and conditions and to such other
terms and conditions as the Committee may deem appropriate.

        a.     Number.    Each option agreement shall set forth the number of
Options granted to the individual named therein pursuant to the terms of this
Plan.

        b.     Option Period.    Each option agreement shall specify the period
for which the Options thereunder are granted and shall provide that the Options
thereunder shall expire at the end of such period. Unless terminated earlier in
accordance with the terms of the Plan, each option shall terminate upon the
expiration of ten years after such option was granted.

        c.     Option Price.    Each option agreement shall specify the purchase
price of each share of Stock subject to Options thereunder, which shall be not
less than 100% of the fair market value of the Stock on the date of grant. For
purposes of this Section 5.c., the fair market value of a share of Stock shall
be the last reported sale price as of the close of trading activity on the day
for which such fair market value is to be determined, as reported on the New
York Stock Exchange, or the principal securities exchange or system on which the
Stock is listed on such date. If there is no trade on such day, then the last
trade price on the next preceding day for which there does exist such a trade
shall be determinative of fair market value.

        d.     Exercise Period.    Each option agreement shall specify whether
the Options granted thereby are exercisable in whole or in increments, and
whether such exercise may be made immediately or after a designated holding
period.

        e.     Payment of Purchase Price upon Exercise.    Each option agreement
shall provide that the purchase price pursuant to each Option shall be paid to
the Company at the time of exercise either in cash or in Stock previously owned
by the Employee for a period of not less than six (6) months and having total
fair market value, as determined by the Committee, equal to the option price, or
by a combination of cash and previously owned Stock having a total fair market
value, as so determined, equal to the option price.

        6.     Effect of Termination.    Except as set forth below, all rights
of any Employee shall cease and all Options granted pursuant to the Plan shall
terminate upon the termination of employment with the Company.

        a.     Normal Termination.    If an Employee's employment with the
Company is terminated for any reason other than death, disability, retirement or
cause, the Employee shall have the right, during the period ending thirty
(30) days after such termination, to exercise any Option granted

--------------------------------------------------------------------------------



under the Plan to the extent that it was exercisable at the date of termination
of such employment and shall not have been exercised, but in no event later than
the date such Option would have expired had it not been for the termination of
the Employee's employment.

        b.     Death, Disability or Retirement.    If an Employee's employment
with the Company shall be terminated by reason of death, disability or
retirement, all Options granted to such Employee shall become immediately
exercisable and the Employee or his personal representatives, heirs or legatees
shall have the right, during the period ending one (1) year after such
termination, to exercise such Option but in no event later than the date the
Option would have expired had it not been for the termination of the Employee's
employment. The terms "disability" and "retirement" shall be determined in
accordance with applicable Company personnel policies as interpreted in the
exercise of the Committee's discretion and the term "disability" shall mean
total and permanent disability.

        c.     Termination for Cause.    If an Employee's employment with the
Company is terminated for cause, all right to exercise any Option shall
terminate at the date of such termination of employment. For this purpose,
termination for cause shall mean termination of the Employee's employment due to
the Employee's misconduct including but not limited to commission of a felony or
perpetration of a common law fraud which has resulted or is likely to result in
economic damage to the Company, all as the Committee, in its sole discretion,
may determine.

        7.     Assignability.    Options shall not be assignable or otherwise
transferable except by will or by the laws of descent and distribution, and no
right or interest in this Plan or in Options shall be subject to pledge,
hypothecation, encumbrance, garnishment, attachment, execution or levy of any
kind. No transfer of an Option by will or by the laws of descent and
distribution shall be effective against the Company unless the Company has
received written notice of such transfer and an authenticated copy of such will
or other evidence of such transfer satisfactory in form and content to the
Committee.

        8.     No Rights as Stockholders.    No Employee shall have any rights
as a stockholder with respect to any Option until the date of exercise and
payment for such shares.

        9.     Extraordinary Corporate Transactions.    Notwithstanding any
other limitation or restriction in the Plan, each Option granted under the Plan
will become exercisable for the aggregate number of shares covered thereby,
except to the extent that the acceleration of the exercisability of any such
Option would result in an "excess parachute payment" within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended, in the event
(a) the Board or the stockholders of the Company approve (i) any consolidation
or merger of the Company in which the Company is not the surviving corporation,
other than a merger of the Company in which the holders of Stock immediately
prior to the merger have the same proportionate ownership of Stock of the
surviving corporation immediately after the merger, (ii) any sale, lease,
exchange or other transfer of all, or substantially all, of the assets of the
Company or (iii) the adoption of any plan or proposal for the liquidation or
dissolution of the Company; or (b) any person acquires Stock pursuant to a
tender offer or exchange offer to acquire any Stock and after consummation of
such offer, the person owns thirty percent (30%) or more of the outstanding
Stock.

        10.   Changes in Company's Capital Structure.    The existence of
outstanding Options shall not affect in any way the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company's capital
structure or its business, or any merger or consolidation of the Company, or any
issuance of Stock or subscription rights thereto, or any issuance of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Stock
or the rights thereof, or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise. If the
outstanding shares of Stock of the Company shall at any time be changed or
exchanged by declaration of a stock dividend, stock split, combination of shares
or recapitalization, the number and kind of shares subject to the Plan or
subject to any Options theretofore granted, and the option prices shall be
appropriately and equitably adjusted so as to maintain the proportionate number
of shares without changing the aggregate option price.

--------------------------------------------------------------------------------




        11.   Withholding of Taxes.    The Company may directly or indirectly
withhold all federal, state, city or other taxes as a result of the Employee's
exercise of Options. The Employee shall either provide the Company with the
necessary funds to pay any withholding obligations arising from the exercise of
an Option or accept a reduction in the number of shares of Stock to be delivered
as a result of an exercise by the number of shares of Stock having a fair market
value equal to the minimum statutory amount of withholding required. The
Employee shall notify the Company of his election to provide the additional
funds required or accept a reduction in the number of shares of Stock issued at
the time an Option is exercised.

        12.   Compliance with Other Laws and Regulations.    The Plan, the grant
and exercise of Options thereunder and the obligation of the Company to sell and
deliver shares of Stock under such Options shall be subject to all applicable
federal and state laws, rules and regulations and to such approvals by any
government or regulatory agency as may be required. The Company shall not be
required to issue or deliver any certificates for shares of Stock prior to
(a) the listing of such shares of Stock on any stock exchange on which the Stock
may then be listed and (b) the completion of any registration or qualification
of such shares of Stock under any federal or state law, or any ruling or
regulation of any government body which the Company shall, in its sole
discretion, determine to be necessary or advisable.

        13.   Amendments or Termination.    The Board of Directors may amend,
alter or discontinue the Plan at any time, but no amendment or alteration shall
be made which would impair the rights of any participant under Options
theretofore granted without his consent. In addition, without the prior approval
of the Company's shareholders, Options issued under the Plan will not be
repriced, replaced or regranted through cancellation or by lowering the Option
Price of a previously granted Option, except as provided in Section 10.

        14.   Headings of No Effect.    The Section and subsection headings
contained in this Plan are included solely for convenience of reference and
shall not in any way affect the meaning or interpretation of any of the
provisions of the Plan.

        15.   Effective Date of the Plan.    The effective date of the Plan
shall be March 16, 1993 subject to registration of interests in the Plan and
Stock to be issued pursuant to Options with the Securities and Exchange
Commission, if required. Options may be granted by the Committee as provided
herein subject to such subsequent registration with the Securities and Exchange
Commission. No Option shall be granted pursuant to the Plan after January 30,
2014.

        16.   Plan Name.    The Plan shall be known as the "Amended and Restated
Stewart & Stevenson Services, Inc. 1993 Nonofficer Employee Stock Option Plan."

        17.   Options not Includable for Benefit Purposes.    Each Employee, by
accepting an Option, will acknowledge and agree (i) that the grant of Options to
him is special incentive compensation which is not to be taken into account as
"wages" or "salary" in determining payments or benefits to the Employee under
any pension, thrift, stock or deferred compensation plan of Company and (ii), on
behalf of his beneficiary, that such grant will not affect any life insurance
coverage available to such beneficiary under any life insurance plan covering
employees of the Company.

        18.   No Employment Commitment.    Neither any grant of Options nor the
execution of an agreement with respect thereto, as contemplated hereby, by the
Company is to be interpreted or construed as imposing upon the Company any
obligation to retain the services of an Employee for any period of time, and, in
the absence of a written employment agreement, such employment will continue to
be at the pleasure of the Company and at such compensation as the Company
determines from time to time.

        19.   No Right to Receive Options.    Nothing in the Plan shall be
construed to give any Employee of the Company any right to receive a grant of
Options.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.7



STEWART & STEVENSON SERVICES, INC AMENDED AND RESTATED 1993 NONOFFICER EMPLOYEE
STOCK OPTION PLAN
